        Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 1 of 16                         FILED
                                                                                      2020 Jul-09 AM 09:03
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JASMINE BOTHWELL,                              )
                                               )
      Plaintiff,                               )
                                               )
vs.                                            )
                                               )
KAMTEK, INC., and                              )
PERSONNEL STAFFING, INC.,                      )

      Defendants.


                                    COMPLAINT

                                 I. JURISDICTION

      1. This is a suit for relief from gender discrimination and retaliation instituted

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (“Title

VII”). The jurisdiction of this Court is based on 28 U.S.C. §§1331 and 1343(4).

      2. Plaintiff Jasmine Bothwell timely filed her charges of discrimination against

defendants Kamtek, Inc. and Personnel Staffing, Inc. with the Equal Employment

Opportunity Commission within 180 days after the last act of discriminatory

treatment. Plaintiff has further filed this complaint within 90 days after receipt of her

right-to-sue notices.
        Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 2 of 16




                                    II. PARTIES

      3. Plaintiff Jasmine Bothwell (“Plaintiff”) is a United States citizen over the

age of nineteen and a resident of Jefferson County, Alabama.

      4. Defendant Kamtek, Inc. (“Kamtek”) is a Canadian corporation and was an

“employer” under Title VII during the events alleged in this case.

      5. Defendant Personnel Staffing, Inc. (“PSI”) is a corporation based in

Gadsden, Alabama and was an “employer” under Title VII during the events alleged

in this case. Kamtek and PSI are collectively referred to herein as “Defendants.”

                                     III. FACTS

      Background

      6. Plaintiff is female.

      7. PSI is a staffing company.

      8. During the events of this case, PSI had a contract with Kamtek to provide

Kamtek with workers at its production facility in Birmingham, Alabama.

      9. In March of 2017, Plaintiff was hired by PSI and assigned to work at

Kamtek’s facility.

      10. Leigh Ann Massengale, PSI’s representative who placed Plaintiff, told

Plaintiff that she could potentially be hired directly by Kamtek if she did well enough.




                                           2
         Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 3 of 16




        11. On or about March 17, 2017, Plaintiff began working at Kamtek as an

assembly operator.

        12. As such, Plaintiff worked to manufacture Kamtek’s products.

        13. PSI had employees onsite at Kamtek providing administrative, payroll, and

human resources functions for its employees working there.

        14. Kamtek exclusively directed the work that Plaintiff performed for Kamtek.

        15. Kamtek exclusively supervised Plaintiff’s work.

        16. Kamtek exclusively directed the hours that Plaintiff worked.

        17. Kamtek exclusively provided Plaintiff the materials and equipment for the

performance of her duties.

        18. According to PSI, it “monitored” the work of Plaintiff and other PSI

employees working at Kemtek through communication with Kamtek supervisors.

        19. Kamtek paid PSI for Plaintiff’s services based on the hours she worked.

        20. PSI set Plaintiff’s rate of pay and paid her for her work performed at

Kamtek.

        21. Plaintiff was paid by the hour, rather than based on the cost of performing

a particular job.

        22. Kamtek worked Plaintiff for an indefinite (as opposed to finite) period of

time.

                                           3
        Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 4 of 16




      23. The work performed by Plaintiff for Kamtek was an integral part of the

regular operations of Kamtek.

      24. Given the number of hours Kamtek required Plaintiff to work, she was

economically dependant upon Kamtek during the period she worked for Kamtek.

      25. Kamtek imposed on Plaintiff its attendance and other personnel policies,

through agreement with PSI.

      26. Defendants each retained the right, consistent with applicable law, to

terminate the work of Plaintiff and other people working at Kamtek through PSI.

      27. During Plaintiff’s work at Kamtek, several Kamtek supervisors told her

that she could be hired directly by Kamtek after six months.

      28. Further, toward the end of Plaintiff’s work there, her Kamtek supervisor,

Joshua Smith, told her that he was trying to get her enrolled in a direct hire class in

September of 2017.

      Facts Central To The Legal Claims

      29. In mid to latter July of 2017, Plaintiff was at a trampoline park with her

daughter and a friend.

      30. The Kamtek plant was closed for a scheduled shutdown at the time.

      31. Plaintiff saw Darius Thompson, whom she knew only as being a team

leader at Kamtek.

                                           4
         Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 5 of 16




        32. Thompson, who is male, was not Plaintiff’s team leader.

        33. Plaintiff and Thompson did not speak to one another at the trampoline

park.

        34. In late July or early August, after the plant resumed operations, Plaintiff

noticed Thompson began walking by her machine when she was working.

        35. Thompson would stare at Plaintiff when he walked by.

        36. Plaintiff did not know of Thompson’s work area being near her machine,

and she had never seen him walk by her machine before.

        37. After several days of Thompson walking by and staring at Plaintiff, one

day he stopped at her machine.

        38. This was in or about the first week of August, 2017.

        39. Thompson told Plaintiff that he had seen her at the trampoline park.

        40. Plaintiff said yes, she had seen him there as well.

        41. Thompson said that Plaintiff did not wear tight clothes at work and that he

had thought she was gay.

        42. Plaintiff replied that she was.

        43. Thompson asked Plaintiff who the male was that she had been at the park

with.




                                              5
         Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 6 of 16




       44. Plaintiff told him that it was a friend of hers there with her and her

daughter.

       45. Later that day, Thompson approached Plaintiff again and asked her if he

had “a chance” with her.

       46. Plaintiff said that she was gay.

       47. Thompson said, “So, my tongue don’t look like it could make you feel

good?”

       48. Plaintiff had seen a woman with Thompson at the park and asked him if

he were married.

       49. Thompson said that he was.

       50. Plaintiff asked Thompson why he was getting in her business if he was

married.

       51. Thompson said that he did not know.

       52. Plaintiff told Thompson she thought he should leave her station.

       53. After that, Thompson continued walking by Plaintiff’s machine staring at

her.

       54. About two-three days after their previous conversation, Thompson again

stopped at Plaintiff’s machine.




                                          6
          Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 7 of 16




         55. Thompson told Plaintiff that she needed to watch who her daughter hung

around with because she did not want her daughter to be like Plaintiff when she got

older.

         56. Plaintiff told Thompson that her daughter did not have to be like her.

         57. Thompson said that he could be Plaintiff’s daughter’s “father figure” and

that he and Plaintiff could be “friends with benefits.”

         58. Plaintiff told Thompson no and asked him to leave her alone.

         59. Later that day, Woodrow (last name unknown), another team lead but not

Plaintiff’s team lead, told Plaintiff that Thompson had told him about her

conversation with Thompson earlier that day.

         60. Plaintiff told Woodrow that she had told Thompson before to leave her

alone and that she did not want him around her.

         61. Another co-worker told Plaintiff that Thompson had gotten in trouble for

sexual harassment before.

         62.   After Plaintiff’s last conversation with Thompson set forth above,

Thompson continued walking by Plaintiff’s machine, but now he would glare at her

with a hostile expression while doing so.

         63. On or about August 14, 2017, Thompson and Tyra (last name unknown),

another team lead but not Plaintiff’s team lead, walked by Plaintiff.

                                            7
        Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 8 of 16




       64. Thompson stopped and glared at Plaintiff.

       65. Plaintiff asked Thompson what was going on.

       66. Thompson began growling at Plaintiff and suddenly lunged toward her.

       67. Tyra grabbed Thompson and pulled him back.

       68. This incident frightened Plaintiff so badly that she went to Kamtek Human

Resources.

       69. Plaintiff spoke to Charman Meador, Kamtek’s Human Resources Manager

at the plant.

       70. Plaintiff told Meador that she could not work the floor that day because she

thought Thompson was going to attack her.

       71. Plaintiff told Meador of the events with Thompson leading up to that day.

       72. Meador told Plaintiff that she (Plaintiff) was not a Kamtek employee and

to go to PSI about it.

       73. Plaintiff went to PSI’s trailer at the Kamtek plant and spoke to Roger

Kirby, an on-site representative for PSI there.

       74. Plaintiff told Kirby that she needed to make a complaint about sexual

harassment and a possible attack but that she did not feel comfortable telling him

about it and wanted to talk about it to Antionette Glassco, a female PSI on-site

representative there.

                                           8
        Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 9 of 16




      75. Glassco worked a later shift and was not yet at work.

      76. Kirby told Plaintiff to come back at her next break at 3:30 p.m., when

Glassco would be there.

      77. Plaintiff did so.

      78. When Plaintiff returned, Kirby was in PSI’s trailer but Glassco was not.

      79. After Plaintiff entered the trailer, the office phone there rang.

      80. Kirby answered it and said, “She’s here right now.”

      81. Kirby hung up and Plaintiff told him that she had been to Kamtek Human

Resources, that they had sent her to PSI, and that she needed to make a complaint of

sexual harassment against Thompson that had been ongoing.

      82. At that point, Meador came into the trailer.

      83. Meador said that she did not believe a word Plaintiff said and that she was

going to do her own investigation.

      84. Meador told Plaintiff that she wanted her badge and for her to leave the

premises.

      85. Plaintiff gave Meador her badge.

      86. Meador then left the trailer.

      87. Plaintiff left Kamtek as directed and called Massengale.




                                          9
       Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 10 of 16




      88. Plaintiff told Massengale that she had tried to make a complaint of sexual

harassment and attack and was told to turn in her badge and leave Kamtek’s premises.

      89. Plaintiff asked Massengale if they could meet.

      90. Massengale told Plaintiff to come to PSI’s Birmingham office at 1:00 p.m.

that day.

      91. Plaintiff did so, at which time Massengale told Plaintiff that she needed to

do an exit interview.

      92. Plaintiff asked why she was doing an exit interview if Kamtek was

investigating and she had not been terminated.

      93. Massengale said that it was their procedure.

      94. Plaintiff asked Massengale about other assignments.

      95. Massengale told Plaintiff that PSI only did placements at Kamtek.

      96. On or about August 17, 2017, Plaintiff had not heard anything about the

investigation.

      97. So, Plaintiff called the PSI trailer at Kamtek.

      98. Plaintiff spoke with Glassco.

      99. Glassco said that Kirby had left for the day but that he had sent her an

email stating that Plaintiff was terminated.

      100. Glassco said the email did not go into details.

                                          10
          Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 11 of 16




         101. Plaintiff thereafter called the PSI availability line for three weeks to

report that she was available to work.

         102. Plaintiff never got a call back.

         103. Massengale’s statement that PSI placed workers only at Kamtek was

false.

         104. PSI had open positions for which Plaintiff was qualified, but it did not

assign her to any.

                              IV. CAUSES OF ACTION

                                       COUNT I

                       TITLE VII- SEXUAL HARASSMENT

         105. Paragraphs 1-104 above are incorporated by reference.

         106. Based on the facts set forth above, Defendants were joint employers of

Plaintiff with respect to her work at Kamtek, pursuant to applicable Title VII law.

         107. Defendants violated Plaintiff’s rights under Title VII by subjecting her

to sexual harassment that constituted a hostile work environment and/or culminated

in an adverse job action.

         108. As a result of the above described discriminatory acts, Plaintiff has

suffered damages including emotional distress and mental anguish.




                                            11
          Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 12 of 16




      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ act as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendants to make Plaintiff whole

by ordering Defendants to pay compensatory and punitive damages as a jury may

assess;

      (iii) That the Court grant Plaintiff a permanent injunction enjoining

Defendants, and their agents, employees, successors, and those acting in concert with

Defendants from continuing to violate Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.




                                         12
       Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 13 of 16




                                    COUNT II

                  TITLE VII- RETALIATORY DISCHARGE

      109. Paragraphs 1-104 and 106 above are incorporated by reference.

      110. Defendants violated Plaintiff’s rights under Title VII by terminating her

employment with Defendants at Kamtek in retaliation for her complaints about what

she reasonably believed to been unlawful sexual harassment there.

      111. As a result of the above described discriminatory acts, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ act as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendants to make Plaintiff whole

by reinstating her and placing her in the position she would have occupied in the

absence of Defendants’ violation of Plaintiff’s rights (or, alternatively, providing

front-pay), providing back-pay and restoration of lost benefits and perquisites of

employment with interest, and ordering Defendants to pay compensatory and punitive

damages as a jury may assess;




                                         13
       Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 14 of 16




      (iii)   That the Court grant Plaintiff a permanent injunction enjoining

Defendants, and their agents, employees, successors, and those acting in concert with

Defendants from continuing to violate Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.

                                   COUNT III

      TITLE VII- RETALIATORY REFUSAL TO PLACE (PSI ONLY)

      112. Paragraphs 1-104 above are incorporated by reference.

      113. After Plaintiff’s termination from Kamtek, PSI violated Plaintiff’s rights

under Title VII by refusing to place her in other jobs because of her opposition to

what she reasonably believed to have been unlawful sexual harassment at Kamtek.

      114. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

                                         14
       Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 15 of 16




      (i) That the Court issue an Order declaring that PSI’s acts as described herein

violated Title VII;

      (ii) That the Court enter an Order requiring PSI to make Plaintiff whole by

placing her in the position she would have occupied in the absence of PSI’s violation

of Plaintiff’s rights (or, alternatively, providing front-pay), providing back-pay and

restoration of lost benefits and perquisites of employment with interest, and ordering

PSI to pay compensatory and punitive damages as a jury may assess;

      (iii) That the Court grant Plaintiff a permanent injunction enjoining PSI, and

its agents, employees, successors, and those acting in concert with PSI from

continuing to violate Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.




                                         15
       Case 2:20-cv-00969-SGC Document 1 Filed 07/08/20 Page 16 of 16




                                       Respectfully submitted,

                                       s/ Adam M. Porter
                                       Adam M. Porter
                                       Attorney for Plaintiff
                                       Adam M. Porter, LLC
                                       2301 Morris Avenue, Suite 102
                                       Birmingham, Alabama 35203
                                       Phone: (205) 322-8999
                                       Facsimile: (205) 402-4619
                                       Email: adam@adamporterlaw.com


            Plaintiff requests trial by struck jury.

                                       s/ Adam M. Porter
                                       Attorney for Plaintiff


Defendants’ Addresses:
Kamtek, Inc.
c/o Corporation Service Company, Inc., Registered Agent
641 S. Lawrence St.
Montgomery, AL 36104

Personnel Staffing, Inc.
c/o Mike Purkey, Registered Agent
611-A Walnut St.
Gadsden, AL 35901




                                          16
